Bullard, J.,
delivered the opinion of the court.
The defendants are sued as principal and security in a sequestration bond given to the plaintiff in a former suit of the present defendant Le Blanc against the plaintiffs, in which a quantity of staves were sequestered as the property of Le Blanc, which he charged the present plaintiffs with having taken possession of, and which he claimed as his property. The staves remained sequestered about six months, aud the suit was discontinued by the plaintiff. The District Court assessed the damages sustained by them at *270one thousand three hundred and forty-nine dollars and fifty cents and the defendants appealed.
The discontinSTnot «nciuswe eviflenceofawant of a cause of tion, and that a wmigfuny°Vued afreiates* to^the i1raysuithoab°the continuance? cvienthatsomccause at least in mitiga!
^ is h'ue as contended by the counsel of the appellant, that the discontinuance of the suit is not conclusive evidence of a want of cause of action, and that the sequestration was wrongfully sued out. This is particularly true as relates to . , security. Iheiact that the plaintiffs had some cause A °* act*on ma7 well be given in evidence, at least in mitiga^on damages. Martin’s Rep. 6 N. S. 338. 8 N. S. 481.
we think, on a careful examination of the evidence, that the defendant has failed in proving that he had any cause of action against the present plaintiffs whatever. In his answer in this case he does not pretend to have had a real cause of action. He says, that he had reasonable grounds for instituting the suit, and he denies that the staves which he then claimed as his, were the property of the plaintiffs, hut he does not pretend that any of them were his. In the former suit he set up title to the staves, and obtained the sequestration on the ground that they had been taken possession of by the plaintiffs, and that there was danger of their being removed beyond the jurisdiction of the court.
With a view of showing probable grounds for resorting to a harsh remedy, by which the real owner was kept out of the use of his property for six months, he has proved by one of his witnesses, that about seven months before the sequesration was sued out, he the witness ' saw a mulatto man named Joe, who had been employed by Le Blanc to discharge staves from flatboats, transporting two boat loads from the landing opposite the lot of Mr. Bonny, where Le Blanc kept his staves, to the levee opposite the powder magazine, back of which the plaintiffs kept theirs. That the mulatto told him Mr. Le Blanc had taken a lot back of the powder magazine, and that he was taking the staves there. This witness was himself at that time in the employment of Le Blanc; but so little impression does this circumstance appear to have made on his mind, that he did not communicate the fact until several months afterwards. He saw the staves afterwards lying on the levee; that he has *271made inquiries for Joe, and is informed that he is dead. He does not even know that the boat loads of staves that Joe was moving, belonged to the defendant. He saw a part 0f the staves carried to the lot back of the powder magazine, Another witness swears that two boat loads were taken from Bouny’s landing; were discharged opposite the magazine, where the staves remained about ten days on the Levee, and were finally taken back of the magazine. But he does not pretend to know that Le Blanc owned the staves, nor does he say that he notified Mr. Le Blanc of the fact.
Gro„ndsofsuB jji"°D ought theyto have much influence in ofvaryingthestandard by which da™f“j(3jhoali ba
The authorities cited by the defendant’s counsel relate principally to cases of malicious prosecution. And in such cases it is enough to prove probable cause for instituting the prosecution. Damages in cases of that kind are awarded for wanton injury inflicted on the character and feelings of the person unjustly subjected to prosecution, and it is the policy of the law not to discourage prosecution in which the public good is concerned, where there is probable cause for proceeding. Grounds of suspicion merely and those extremely slight do not, in our opinion, authorise a resort to so severe a mode of proceeding as a sequestration, nor ought they to have much influence in varying the standard by which damages should be awarded. The plaintiffs were deprived of the faculty of profiting by the fluctuations of the market. Their property was becoming deteriorated by , . . . decay; they were subject to the expense and trouble A defending the suit, and the evidence shows a fall of price in the mean time. But it is contended that the District Court was bound to estimate the loss sustained by the plaintiffs according to the prices in France, because they had 'alleged in their petition, that they intended to ship the staves to France for sale. Nothing is said in the petition about the market of France. It is true they allege that they have sustained damage by the wrongful suing out of the sequestration by being prevented from shipping and selling their staves. They seem to have thought that they were entitled to consequéntial damages. In >our opinion the true standard is the probable loss-sustained here in consequence *272beinS deprived of the free disposal of their own property, together with the other elements above mentioned. The p]a|n^jffg 0Ught to be placed as nearly as possible in the situation they would have been if the sequestration had never issued. Having failed to show, not merely any real cause of action, but any grounds of suspicion which would . . justify a man in the sober pursuit of his rights, and not innuJ x enced by momentary pique, to resort to a remedy intended onty for extreme cases, the defendant has subjected himself to pay damages according to a liberal standard though not vindictive. We are not enabled to say from the evidence, . . ■* -¶ i •» t*. . that the sum awarded by the District Court is excessive.
a party against writ of sequestration is wrongfully sued out ought to be placed as near-the ^situation6 ¡n wbeenh^the iftiiepuny1suing show not'mwéíy no real cause of action, but no ground of suspicion which would justify a man m ofew°brígi¡tsrunmenteryephfu“tó dy Ynteníed oSiy foreuremec^ mágSeFaccord?ng to a liberal standard though not vindictive.
fonoweddiby “°a fe^un^ur-
Slidell, for plaintiffs and appellees.
Carleton and Loclcett, for defendants and appellants.
The appellee in his answer, asks that the judgment may *x ' ° <J ^ be reversod and higher damages awarded; and he refers us to a verdict on a former trial for two thousand dollars, not as a standard at all binding on the court, but as the opinion Q|- ^gjyg men on question of damages, although set aside by the court as excessive. We cannot look at the _ , . , , verdict for any purpose. If it is not a verdict followed by a . x r J Judgment it is nothing, for it cannot be considered as evidence in the Ca«se-
It is therefore ordered, adjudged, and decreed by the court, that the judgment of the District Court he affirmed with costs.
stetsonetal.